J-A23027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: B.T.C., A              :    IN THE SUPERIOR COURT OF
    MINOR                                      :         PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :    No. 843 MDA 2022

                 Appeal from the Decree Entered May 10, 2022
     In the Court of Common Pleas of York County Orphans' Court at No(s):
                                 2022-0052a


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                              FILED NOVEMBER 30, 2022

        S.C. (“Mother”) appeals from the decree involuntarily terminating her

parental rights to her child, B.T.C., born in March 2018. Mother’s counsel has

filed a petition to withdraw and brief pursuant to Anders v. California, 386

U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009).1     We deny counsel’s petition to withdraw, vacate the decree, and

remand for proceedings consistent with this memorandum.

        We provide the following background.           T.H. (“Father”) was awarded

custody of B.T.C. when he was three months old. Since then, B.T.C. has lived

with Father and D.H. (“Stepmother”).               In September 2018, Mother was

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The principles set forth in Anders v. California, 386 U.S. 738 (1967) apply
to appeals involving the termination of parental rights. See In re V.E., 611
A.2d 1267, 1275 (Pa.Super. 1992).
J-A23027-22



granted supervised partial physical custody of B.T.C. Mother last visited with

B.T.C. on April 13, 2021, and has had no contact with him since then.

       On March 4, 2022, Father and Stepmother brought the instant petition

to terminate Mother’s parental rights to B.T.C. pursuant to 23 Pa.C.S.

§ 2511(a)(1).      Simultaneously, Father and Stepmother filed a petition for

adoption. The orphans’ court held a hearing on the petitions on May 9, 2022.2

Father and Stepmother testified. Mother was not represented by counsel at

the hearing.      She declined the opportunity to cross-examine Father and

Stepmother but testified on her own behalf. At the conclusion of the hearing,

the court granted the petition to terminate Mother’s rights. Thereafter, Mother

sought the appointment of counsel for purposes of appealing the termination

decree. Counsel was appointed and this timely appeal followed. Both Mother

and the orphans’ court complied with Pa.R.A.P. 1925.

       Preliminarily,    we    must     review   counsel’s   compliance   with   the

requirements of Anders and Santiago. In order to withdraw, counsel must:

       (1)    provide a summary of the procedural history and facts, with
              citations to the record;

       (2)    refer to anything in the record that counsel believes
              arguably supports the appeal;

       (3)    set forth counsel’s conclusion that the appeal is frivolous;
              and



____________________________________________


2  The orphans’ court appointed legal counsel to represent B.T.C. We note
with displeasure that counsel did not file a brief in this Court.

                                           -2-
J-A23027-22


      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

In re Adoption of M.C.F., 230 A.3d 1217, 1219 (Pa.Super. 2020) (cleaned

up). Counsel must provide to her client a copy of the Anders brief. See In

re X.J., 105 A.3d 1, 4 (Pa.Super. 2014) (cleaned up). Along with the brief,

counsel must also provide a letter that advises the client of her immediate

“right to: (1) retain new counsel to pursue the appeal; (2) proceed pro se on

appeal; or (3) raise any points that [she] deems worthy of the court’s

attention in addition to the points raised by counsel in the Anders brief.” Id.

(cleaned up).

      Failure to comply with these requirements will result in this Court

denying the petition to withdraw and remanding for counsel to file either an

advocate’s brief or compliant petition to withdraw and Anders brief.         If

counsel complies with the above-mentioned technical requirements, “we will

then undertake our own review of the appeal to determine if it is wholly

frivolous.” In re Adoption of M.C.F.. supra at 1219 (citation omitted). We

will grant counsel’s petition to withdraw and affirm the decree should we agree

with counsel’s assessment of the identified issues and conclude, after

conducting “a simple review of the record to ascertain if there appear on its

face to be arguably meritorious issues that counsel, intentionally or not,

missed or misstated[,]” that the appeal is frivolous       Id. (cleaned up).

However, if we find non-frivolous issues in the course of our review, we will



                                     -3-
J-A23027-22



deny the petition and remand for counsel to file an advocate’s brief as to those

issues. Id. (citation omitted).

      In the instant matter, we conclude that counsel has complied with the

technical requirements of Anders.       We therefore turn to our independent

review of the record and the issue presented on Mother’s behalf. Counsel

raises a single potential issue: “Whether the court erred as a matter of law

and/or abused its discretion by granting a termination of Mother’s parental

rights pursuant to 23 Pa.C.S. [§] 2511(a)(1).” Anders brief at 4. Since that

review has revealed a non-frivolous, dispositive issue pertaining to Mother’s

representation during the termination proceedings below, we begin and end

our discussion with that matter.

      Mother had a constitutionally-protected right to counsel in the

termination proceedings. See In re Adoption of C.A.S., 166 A.3d 353, 356

(Pa.Super. 2017).

      This Court has held that trial courts need not appoint counsel for
      indigent parents automatically. However, courts must advise
      parents of their right to petition for counsel. A parent waives his
      or her right to counsel is he or she is provided with clear
      instructions on how to petition for counsel, but fails to take action.

Id. (cleaned up).

      Mother was not represented by counsel at the termination hearing. In

its Rule 1925(a) opinion, the orphans’ court stated that “at no point prior to

or during the hearing did [Mother] request court appointed counsel.” Orphans’

Court Opinion, 6/16/22, at 1-2 (unnumbered). However, upon review of the

certified record, there is no indication that Mother was notified of her right to

                                      -4-
J-A23027-22



counsel for the involuntary termination proceedings. Mother was not advised

of her right to counsel in the termination petition, the scheduling orders, or at

the beginning of the termination hearing.      Therefore, we cannot conclude

based on the record before us that she waived her right to counsel during the

underlying termination proceedings.

      Given this non-frivolous issue, we deny counsel’s petition to withdraw.

While we do not wish to prolong the underlying matter, we cannot review the

propriety of the termination of Mother’s parental rights if she was denied her

constitutional right to counsel in those proceedings. Accordingly, we vacate

the decree terminating Mother’s parental rights. Upon remand, the orphans’

court shall conduct a hearing to determine whether Mother was advised of her

right to counsel. If the court determines that Mother was notified of her right

to counsel, the orphans’ court may reenter the same decree terminating

Mother’s parental rights. If Mother was not advised of her right to counsel,

Mother may choose to exercise that right or waive it. If Mother chooses to

exercise her right to counsel, the orphans’ court shall conduct a new

termination hearing.    However, if Mother chooses to waive her right to

counsel, the orphans’ court may reenter the same decree without conducting

a new termination hearing.




                                      -5-
J-A23027-22



       Petition to withdraw denied. Decree vacated without prejudice to permit

the orphans’ court to reenter the original decree if a new termination hearing

is   not   held.   Case   remanded   for   proceedings   consistent   with   this

memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2022




                                     -6-